Citation Nr: 1621009	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-42 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1956 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.   

This matter was previously remanded by the Board in September 2012, June 2013, July 2014, December 2014, and most recently in December 2015.  It has now returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not engage in combat, does not have a verified stressor, and does not have a stressor related to fear of hostile military or terrorist activity.

2.  The most probative evidence of record is against a finding that the Veteran has an acquired psychiatric disability casually related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2006 and September 2012.

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), service personnel records, post service medical records, and the statements of the Veteran and others in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran's claim has now been pending for more than seven years.  Pursuant to the 2015 remand, the Veteran was requested to provide private clinical records and/authorization for VA to obtain any pertinent records.  In addition, the record was held open for an additional 60 days after the Board hearing for the Veteran to submit evidence.  The Veteran has also stated that records from alleged treatment for anxiety and PTSD in late 1979 or early 1980s are not obtainable.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA has made all reasonable efforts to obtain verification of the Veteran's alleged stressors.  The Veteran has been unable to provide the names of the alleged prisoners involved in his reported stressor incidents.  A Defense Personnel Records Information Retrieval System (DPRIS) response to a request for verification reflects that the custodian of US Navy unit histories does not maintain a 1956 or 1957 command history for the Recruit Training Command/Naval Training Center, Great Lakes, Illinois.  A Naval Criminal Investigative Service (NCIS) April 2013 response to a request for verification reflects that they were unable to provide any records relating to the Veteran's allegation of an escape of prisoners at Great Lakes in 1957.  An April 2013 Appeals Management Center (AMC) formal finding regarding the lack of information needed to corroborate a stressor is associated with the claims file. 

A September 2014 Social Security Administration (SSA) response to a VA request for records reflects that the Veteran's medical records have been destroyed.  Thus, VA has no further duty to assist with regard to such.  (The Veteran has indicated that SSA benefits were based on sleep apnea and/or a lumbosacral spine disability.)  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that adequate opinions have been obtained.  The Board acknowledges, as discussed in further detail below, that each opinion on its own may contain errors or otherwise be inadequate in part; however, when taken as a whole, the opinions do provide an adequate rationale. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

The provisions of 38 C.F.R. § 3.304(f)(3) are limited to stressors arising from hostile military or terrorist acts toward the U.S. military committed by individuals or entities, rather than acts of one service member directed at another service member.  Hostile criminal actions, such as the harassment and personal assault stressors alleged by a Veteran are contemplated under the provisions of § 3.304(f)(5), which addresses evidentiary considerations where PTSD is alleged to have resulted from an in-service personal assault.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran has been diagnosed, at different times, with bipolar disorder with obsessive compulsive disorder traits, adjustment disorder, PTSD, and episodic alcohol abuse, and depression.

The Veteran asserts that he has an acquired psychiatric disability due to his experiences in service which were outside of his specialty.  The Veteran's DD 214 reflects that his specialty number/related civilian occupation was as a radio mechanic.  He asserts that while assigned to the Great Lakes Naval Training Center in Illinois, and prior to electronic training, he was assigned duties more akin to those of military police or security.  He states that he went on "multiple manhunts for armed escaped prisoners at the area surrounding Great Lakes Naval Training Center" and that he witnessed "prolonged severe prisoner beatings of American servicemen at the Brig at Great Lakes Naval training Center." (See 2009 statements).  The Veteran contends that since witnessing the prisoners being beaten, he has had a "fear of authority" and suffers from PTSD (e.g. See April 2011 VA clinical record.)

The Veteran testified at the April 2012 Board hearing that before he entered electronic school in the service, he was assigned police activities.  He testified that he had guard duty at the gate, and was also sent out on manhunts for "escaped armed prisoners".  He reported that one time while searching a barn, he heard a gunshot from outside and was afraid.  He testified that on another occasion, he had two prisoners up against the wall and was worried one would try to escape.  He testified that he took the prisoners back to the brig at gunpoint and that later he witnessed the prisoners being beaten by the guards so severely that blood was coming out of the prisoners ear, noses, ears, eyes, and mouths, that blood was flying, and that they were screaming.  He further testified that after the incidents he had a fear of authority.

The Veteran testified at the September 2015 Board hearing that while awaiting electronic school at Great Lakes, he was assigned standard police duties.  He testified that he "rode shotgun with an officer, chasing stolen cars on base, things of that nature, and [in]fractions of morals rules that came up.  We caught people doing things they shouldn't be.  And then later, or longer was manhunts."  He again testified as to searching a barn for an escaped armed prisoner when a marine in a cornfield shot a pheasant, and witnessing two prisoners being beaten.

The Veteran's sister, M.G.D. stated that the Veteran has described to her the witnessing of prisoners being beaten.  She further stated that after witnessing the alleged beatings, the Veteran "seemed to lose faith in the military life."  She wrote that the Veteran, apparently due to the after-effect of seeing the beatings, had attacked his wife, B., in her sleep; however, M.G.D. did not state that she actually observed these attacks of the wife.  Moreover, the Veteran was not married in service.  In essence, the Veteran's sister has reported what the Veteran has told her without firsthand witnessing of any attacks of either the wife or prisoners.

The Veteran's son, R.R.G., stated that the Veteran has talked about having to "back up about 3 more feet because the blood from the beatings was flying around and getting on the floor, and [the Veteran] had to back up a few extra feet because the blood was splattering on his shoes and uniform, from his knees, down."  The Veteran's son was not alive while the Veteran was in service, and was not born for at least five years after the Veteran separated from service.  Thus, he has no first-hand knowledge of the alleged prisoner beatings and would not have been told of the alleged beatings for many years after the Veteran separated from service. 

In sum, the Veteran's alleged stressors are not verified.  Thus, they cannot form a valid basis for a diagnosis of PTSD.  Stressors must be verified except under certain circumstances related to combat with the enemy, fear of hostile military or terrorist activity, or personal assault (which may be corroborate by nonmilitary evidence).  The evidence is against a finding that the Veteran served in combat, had a fear of hostile military or terrorist activity, or was the victim of a personal assault.

The Board has considered whether the Veteran's alleged traumatic incidents in service can form the basis of an acquired psychiatric diagnosis other than PTSD, but finds that the alleged incidents are not consistent with the Veteran's service.  Because there is an absence of competent credible evidence to support that the alleged incidents occurred, or that the Veteran had acquired psychiatric symptoms in service, or that he has had such symptoms since service, the Board finds that service connection is not warranted. 

The Veteran's service personnel records reflect that he was enrolled in a course for 16 weeks at Great Lakes from February 18, 1957 to June 7, 1957.  The Veteran's personnel records and DD 214 reflect that he was enrolled in an eight week course at Great Lakes from June 24, 1957 to August 16, 1957.  The Veteran did not separate from service until July 1959.  He stated that the alleged traumatic incidents occurred prior to his Great Lakes electrical school training; thus, after the alleged traumatic event(s), he served for more than two years. 

Although the Veteran contends that he has had trouble with authority since the alleged 1957 incidents, he remained in service until July 1959 with no noted difficulties with authority.  His service personnel record is negative for non-judicial punishment or judicial action.  The Board acknowledges the statements of the Veteran's family members which are very consistent with the Veteran's statements.  All of these lay statements are made several decades after the Veteran's service, made by close family members, made for compensation purposes, and made without first hand observation of the alleged incidents.

Importantly, there is no basis in the record that a junior enlisted person, with less than a year of service, with no formal training in security police or military police, would be issued a weapon and assigned, and/or have the legal authority, to apprehend armed escaped prisoners, to include on private nonmilitary property, during peacetime.  The allegation that service members would be used on private property (e.g. a farm) to search for criminals, and apprehend and transport criminals is not supported by the record.

While the Board acknowledges that a junior enlisted person may, prior to school assignment, have been assigned duties such as checking identification cards at a military base entrance or other duties outside of his specialty, such duties are far less seriousness and do not require the training of apprehending armed escaped prisoners. 

The Veteran's July 1959 Report of Medical Examination for separation purposes (release to inactive duty) reflects a normal psychiatric condition upon evaluation. 

The earliest complaint of possible acquired psychiatric symptoms is more than a year after separation from service.  

In February 1961, the Veteran completed an annual certificate for reserve purposes.  At that time, he reported that he had "no sicknesses except for the nervousness which gives me stomach discomfort.  I am recovering from an irritated stomach lining."  He reported that he had shortness of breath, pain or pressure in the chest, palpitation or pounding heart, frequent or painful urination, recent gain or loss of weight, "depression or excessive worry", and "nervous trouble of any sort."  This was more than 18 months after separation from service.  During that 18 month period, the Veteran had married, moved, and changed occupations.  

In approximately 1962, the Veteran completed another annual certificate.  (The certificate form is undated but notes that the Veteran is married (he married in July 1960) and references an "enclosed sheet" from Dr. Fox.  The enclosed sheet from Dr. Fox is dated April 1962.  On the annual certificate, the Veteran reported that his health was "generally good, except for the pain in the joints [and] muscles of legs.  Some nausea due to nervous stomach as before, some chest pressure, and occasional sweating during sleep.  But generally good."  An April 1962 handwritten note from Dr. Fox reflects that in December 1961, the Veteran had complaints of his feet, and in January 1962, he had complaints of the feet, and the flu with aches, pain, and fever.

There are no clinical records in the next four decades which reflect an acquired psychiatric disability.  

A December 2000 VA clinical record reflects that the Veteran had a history of fibromyalgia, status post ileostomy, degenerative joint disease, diabetes mellitus, osteoporosis, sleep apnea, chronic rhinitis , and a history of DVT of both legs, and a history of spurs on both feet.  The report is negative for a mental health disability.  A February 2001 primary care outpatient note reflects that it was the Veteran's initial visit to primary care.  It again reflects the above noted complaints as in December 2000 and is again negative for an acquired psychiatric disability or complaints.  (The Board notes that the Veteran was on valium; however, it was noted in the clinical records as having been prescribed to treat tremors.(e.g. February 2001 VA clinical record.)

A May 2001 VA physical medicine rehab consult note reflects that the Veteran reported multiple complaints and multiple problems with pain in his neck, back, and coccyx.  He also complained of spasms in the abdomen, and nausea with weightlifting or work.  He reported pain radiating into the legs, numbness in both legs, and shakes and tremors of upper extremities.  The Veteran reported that the day prior he had been told by his boss that he may be "out of a job very soon."  The examiner stated that the Veteran has "multiple problems and chronic pain syndrome" and has "never seen a psychologist."  The clinician wanted a psychology evaluation done.

A July 2001 VA clinical record  reflects that the Veteran was interviewed to evaluate intervention for chronic pain.  The Veteran reported that he "has become rather depressed due to the pain being always with him" from DJD/osteoporosis, diabetic neuropathy, and osteoarthritis.  He reported that the pain "can be very exhausting" and his wife stated that the Veteran gets "down".  The Veteran was to retire at the end of the month.  The examiner stated that the Veteran has had "some periods of sadness and anxiety related to his pain."

Another July 2001 psychology note reflects that the Veteran was seen for psychotherapy related to his adjustment to chronic pain.  The Veteran reported that he gets "down" and sees every day as a new struggle.  He spoke of the difficulty he experiences in having to stop doing activities that he has always done and that affects his self-esteem significantly.  The Veteran reported pain until he falls asleep.  The clinician assessed that the Veteran is "experiencing depressed mood, hopelessness, and a sense of loss secondary to chronic pain which is not only spinal related but also  involves fibromyalgia. 

An August 29, 2001 mental health intake/admission evaluation note reflects that the Veteran presented with chronic pain and desired a prescription to help him cope with pain.  It was noted that he has been living with chronic pain daily, which interferes with his daily functioning, and that he and his employer have agreed on him not working anymore due to multiple medical  problems (he was noted to have ulcerative colitis, diabetes, fibromyalgia, chronic fatigue syndrome, diabetic neuropathy, obstructive sleep apnea, restless leg syndrome, OA, DVT, TIA, and lumbosacral spondylosis.)  The clinician stated that the Veteran was "screened for depression, mania, psychosis, OCD, anxiety disorder and somatization disorder" and was "negative for all of them."  

An August 30, 2001 record reflects that he Veteran was seen to discuss issues related to pain management and that he spoke of the need to get his anti-depressant medication renewed. 

An August 31, 2001 addendum reflects that the Veteran reported that he described a prescription to cope with his pain.  He stated "I have fibromyalgia, and no psychiatric problems.  I was sent here because I was told Celexa should be ordered by a Psychiatrist."  The examiner stated that the Veteran was "guarded throughout the interview to the psychiatric screening questions.  He remained persistently that he was here for an order for Celexa.  He apologized repeatedly for feeling guilty about using the psychiatrists for this purposes, noting he did not have any psychiatric illnesses." It was noted that the Veteran had no past psychiatric history. 

A December 2002 VA clinical record  reflects that the Veteran reported that he was taking Celexa for pain and was told "I needed to see a  psychiatrist to get the medicine. I'm medically retired. I hadn't  planned on it."  He was assessed with mild stable depression.  

A February 2003 speech pathology evaluation consult note reflects that the Veteran reported that he has "gone 'downhill' over the past few years due to progressive memory deficits and cognitive difficulties."  After testing, the Veteran was diagnosed with mild memory problems. 

A March 2003 VA pain clinical record reflects that psychological service evaluation and treatment was recommended.

An August 2003 VA clinical record (mental health) reflects that an assessment of depression.  The only pertinent findings were with regard to physical health issues.

A November 2003 VA clinical record (psychiatry) reflects that as follows:

He states that he was given the "diagnosis of depression" in the last visit "because the doctors did not know what to put down as diagnosis" and that he is cautious about that as he "never thinks he is depressed".  He was started on Celexa 4 years ago and he reports that he feels "down" due to the aches and pains of fibromyalgia, he also at the end of this visit started questioning "if  the VA endorses the light boxes" for treatment", when asked about that he stated that he does feel down in winter months and when the days are shorter and not enough sun, he states that he tends "in the morning to open the drapes and tries  to get some sun and the light on his body", he states that this has been going on for "decades". Assessment: depressive d/o nos, r/o seasonal affective d/o, fibromyalgia. 

A January 2004 VA clinical record (psychiatry) note reflects that the Veteran was very argumentative and angry during the session.  He reported that he is not depressed and did not need treatment for depression.  He reported that he just needed treatment for his fibromyalgia.  The assessment was history of depression in complete remission.  An addendum reflects that the Veteran was preoccupied and concerned about the diagnosis of depression and feels that he was not depressed but treated for fibromyalgia.  

An April 2006 VA psychology note reflects that the Veteran was screened for involvement in outpatient psychotherapy services to address adjustment reaction with anxiety and depression, and evaluate for depression and PTSD.  The Veteran reported feeling that he needed help with major psychological pressures.  The most recent precipitants were listed as his wife's diagnosis with Alzheimer's for last two years, and the Veteran's own many health problems including: Ileostomy, fibromyalgia, diabetes, spine problems, and kidney stones.

An April 2006 addendum reflects that the Veteran reported that the current stresses he has and "with War in Iraq and Prisoner abuse have triggered memories of traumas he witnessed when he worked at the Brig at Great Lakes many years ago. He recalls:  1. Prisoners being put on their knees and beaten bloody.  2. An abused and screaming prisoner.  3. A prisoner who later stepped in front of a train." 

This 2006 record, more than four decades after separation from service, and after several mental health appointments in which the Veteran's psychiatric problems were noted to be related to pain, physical problems, and his wife's health, is the first contention that the Veteran may have an acquired psychiatric disability causally related to service. 

A May 2006 psychology assessment not reflects that the Veteran reported that he saw abuse in the military and that he was abused as a boy.  The Veteran reported that he knew that the anxiety which he currently had was PTSD from both his childhood and military service.  He reported the following stressful events:

1.  Black shadows from behind bringing terror to him. 
2.  He told of being diagnosed with essential tremor and yet he   
    wonders  if the anxiety is ptsd.  
3.  He recalled being behind an artillery battery in 1957 and 58 
    and this firing at drone targets contributing to his hearing loss.  
4.  He recalled in the Navy almost triggering a red spider alert 
    which would have set off a Navy attack alarm on the East 
    Coast.  
5.  He told of Navy duty near Damneck Virginia where he 
    received commendations for his inventions and yet had  
    unusual and almost supernatural experiences including:  
a. Seeing experimental Navy craft/laser/or.... on the radar 
screen and being ordered to forget that he had seen these as they did  not happen.  
b. Being followed by a man in a black diving like suit with a machine gun when he buried magnetrons which were radioactive. He saw this man on two occasions and was followed in a truck. However, he saw breathing gear or chest movement and concluded he had been followed by either an alien or a military figure with very advanced gear.  
c. He recalled being near a huge radar antennae while he 
worked on a roof and he feels he was cooked with over exposure and affected  physically being sick and also feeling disoriented.

The clinician assessed the Veteran with "reported developmental trauma as well as military trauma. . . Vet with anxiety symptoms, self-esteem fluctuations, and apparent dissociative symptoms suggestive of PTSD or psychologica fantastica symptoms.  Vet with current marital and health stressors."

A subsequent May 2006 VA psychology note reflects that the Veteran had increased anxiety with pressure of wife's issues.  An August 2006 VA clinical record  (mental health) note reflects that the Veteran had significant health and marital stressors and recently had several negative things including a recent heart attack, as well as his wife's physical and mental condition and her recent losses of family members.

A November 2006 VA clinical record reflects that the Veteran had applied for service connection for PTSD and related that he had been responsible for picking up escaped prisoners.  The Veteran "went on about the experiences he had in some  detail. He was animated,  . . . . He added that he "never wanted to hunt humans," and went on about his exploits.  He described how the Marines would beat the escaped prisoners bloody, so much so that he had to move back 6 feet in order to 'avoid getting blood all over his pants from the knees down.'  He went on about how it reminded him of killing chickens and other farm animals on a farm when he was a youngster. His affect remained calm, placid and somewhat isolated from the  dramatic experiences he was describing." 

May 2007 VA clinical records (mental health) reflect that the Veteran saw a similar behavior of obsessive phone calls in himself that his father had and that the Veteran acknowledged the pain  and shame he has always harbored related to father being a philanderer and being very self-centered."  The report reflects that the Veteran's father had outbursts of anger and abuse around the Veteran as a child and that the Veteran "readily acknowledged his fear of getting judged by others" and "told of having many incidents in life when people have not believed him and minimized him as small and insignificant."  The clinician also noted that "In [the Veteran]'s recent phone calls he left word that he 'was involved in jamming radio on Russian Subs.  He was on USS Cascade and analyzed frequencies at different levels and then sent out radio messages to confuse enemy by having messages sent back at them. [Veteran] maintained equipment that operators used.  He had classified clearance and had access to Crypto Room where he was confronted one time by gunpoint and yet also made friends and had coffee."

Additional VA records reflect continued complaints by the Veteran of depressed mood and flashbacks, with diagnoses of adjustment disorder and/or depressive mood, history of bipolar disorder, history of PTSD, and history of alcohol abuse.  (See e.g. April 2011, June 2011, and December clinical records.) 

A July 2013 VA examination report with a September 2013 addendum reflects a diagnosis of mood disorder, and notes the following:  

Veteran has received many diagnoses over the years; this seems to be the best fit to explain his symptoms, including anxiety, obsessive-compulsive features (may leave up to 15 phone messages  for a provider over a single weekend), periodic delusional disorder involving primarily non bizarre but grandiose delusions, recurrent depressed mood.  Veteran describes his claimed PTSD as "fear of authority figures",  which is not a symptom specific to PTSD. 

The examiner also noted as follows:

Extensive review of available medical records indicates psychiatric and psychological treatment at the Lovell FHCC/North Chicago VA beginning  in 2001.   . . .  Veterans' diagnostic picture is muddy; he has been treated for a variety of disorders, including chronic pain (fibromyalgia), depression, bipolar disorder NOS with OCD features, and alcohol abuse, episodic binge drinking.  PTSD has been described as due to witnessing severe beatings of prisoners while working as an MP at Great Lakes in 1950s, and has been primarily been referenced as "hx of PTSD".  He has not actually ever engaged in treatment for PTSD.  Psychiatric treatment  records from Lovell FHCC also indicate occasional episodes of nonbizarre delusions involving security related beliefs.  Several providers over the past 7 years have commented that veteran was seeking  disability for PTSD, and was angry about having been denied in the past.  In [January] 2004 veteran expressed anger at his psychiatrist for being diagnosed with depression, and insisted that he has PTSD, not depression.  Medical records also indicate that veteran's sister has history of chronic mental illness, including suicidal behavior.  . . . He resumed treatment with Home Based Primary Care  psychologist from FEB 2011 - MAR 2013; that therapy focused on CBT and supportive therapy for depression secondary to adjustment to health concerns, and grief related to wife's death secondary to Alzheimer's Disease in the fall of 2012.  

The examiner also noted that medical records indicate that Veteran experienced child abuse at hands of his father; but that the Veteran neglected to mention that to the examiner.  The examiner stated, in pertinent part, as follows: 

I administered PTSD, anxiety and depression scales, all of which are highly face valid.  Veteran reported experiencing all major PTD symptoms, and scored 56 on the PCL-C.  His Beck Anxiety Index score was 31 (severe) and his Beck Depression Inventory-II score was 20 (moderate).  However,  these are not completely consistent with reported mental state and symptoms as reported to mental health providers at Lovell FHCC since 2001.  They are also not consistent with what he told me in our clinical interview.  Please see notes under History: Mental Health.  Thus, the validity of responses on these measures is questionable, and they were not relied on in establishing this veteran's diagnosis. 

The examiner found that the veracity of the Veteran's report of his military service is "not clear" and noted inconsistencies in the Veteran's statements to the clinician as compared with other reports to include that the Veteran reported no mental health issues in the family (one sister had chronic mental illness, including suicidal behavior) and had first seen a professional for mental health issues in approximately 1980 (he previously denied any treatment prior to 2001), 

An October 2014 VA examination report reflects a diagnosis of unspecified anxiety disorder.  The examiner considered the Veteran's statements that he had anxiety in service while serving temporary duty as a military policeman.  The Veteran reported stressful events of searching a barn for prisoners, transporting prisons, and witnessing the military police beating prisoners excessively.

The examiner opined as follows:

The [Veteran's] mental health symptoms are more likely than not related to his childhood abuse history, multiple medical problems, and psychosocial stressors throughout his life.   . . . The [Veteran] does not meet full criteria for PTSD according to the diagnostic criteria.  

The Veteran's mental health picture is complicated as he was inconsistent with his history in medical reports.  In some evaluations he denies completely ever experiencing psychiatric symptoms and in other reports he endorses multiple symptoms of PTSD, depression and anxiety.  The Veteran was not a reliable and honest historian as he contradicted himself multiple times and denied his history of childhood abuse; he also appeared to over exaggerate other symptoms. 

The examiner found it less likely than not that the Veteran had an acquired psychiatric disability causally related to active service, and stated as follows:

I can state with some certainty that veteran continues to  experience periodic "depression, excessive worry and nervous  trouble." However, progress note dated May 2, 2006 indicates  that childhood abuse at hands of father was responsible for  onset of mental issues.  Lacking any documentation other than partial VA medical records beginning 2001, I am unable to state with any certainty that these issues were etiologically related to the Veteran's active service

The Board acknowledges that the examiner also stated that it is at least as likely as not that the Veteran had a psychiatric disorder "during service as evidenced by the 1961 document where the vet endorsed 'depression or excessive worry' and 'nervous trouble of any sort'."  However, the Board finds that this statement by the examiner is not a probative statement as it contains an important error.  The examiner's opinion was based on the misunderstanding that the 1961 document, which is a Report of Medical History (Standard Form 89) was completed during active duty.  The 1961 document, which is a document which may be used during both active and reserve duty, was, in the Veteran's case, completed more than a year after the Veteran separated from service and completed for reserve purposes.  

The October 2014 VA examiner opined that the Veteran's current psychiatric disability was due to his childhood and was not aggravated due to his service, as evidenced by the fact that the Veteran did not receive psychiatric treatment in the four decades after separation from service and was able to have both a successful career and a lasting marriage to his wife.  

A January 2015 AB (Alexian Brothers) Behavioral Health Hospital Psychiatric evaluation reflects that the Veteran reported depression since 2001 and a history of PTSD.  The Veteran was diagnosed with major depressive disorder and alcohol abuse.

A January 2016 VA examination report addendum prepared by the October 2014 VA examiner clarified that it is not clear and unmistakable that the Veteran had a psychiatric disability prior to service.  Further, the clinician opined that the Veteran's current anxiety disorder is unrelated to his military service.  The examiner noted that subsequent to the Veteran's military service, he had a "successful career and marriage" for 40 years which "indicates there was no impairment to his occupational or social functioning (which is a requirement for nay psychiatric condition).  The examiner also noted that the Veteran's mental health treatment which started in 2000 was noted to be related to medical problems, the subsequent death of his wife, and general life stressors. 

The Board finds, that the clinical opinions, when taken together and considered with the other evidence of record, provide probative evidence against a finding that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service.  

The Board acknowledges the Veteran's post service reports in 1961 and 1962 of nervousness and a nervous stomach; however these symptoms have not been related by competent credible evidence to service.  Moreover, the Veteran's current psychiatric disability has been related by competent credible evidence to his childhood, his physical disabilities, his wife's illness, and his wife's death.  

Any opinion that the Veteran suffers from PTSD based on alleged stressors lacks probative value as it is unverified.  Any opinion that the Veteran suffers from a different acquired psychiatric disability based on his alleged witnessing of prisoner beatings and fear while searching a barn also lacks significant probative because such allegations are not consistent with the Veteran's service.  

The Board also finds that the Veteran's allegations of a prisoner stepping in front of a train, the Navy almost triggering a "Red Spider" alert, supernatural experiences, having a gun pulled on him while in the Cryptography room, and working to confuse the enemy with radio messages have not been shown by competent credible evidence to be a cause of his current disability, and are unconfirmed.  However, even assuming the work with radio messages occurred because the Veteran was a radio mechanic in service, he has not alleged that his current psychiatric disability is due to sending messages to confuse the enemy, and the evidence does not reflect such.  The most probative evidence provides an etiology for the Veteran's current disability which is not active service.  

A Veteran is generally competent to attest to factual matters of which he has first-hand knowledge.  In this case, the evidence reflects that the Veteran may have mild memory problems, which could affect his competency.  Nevertheless, assuming that he is competent to attest to factual matters of which he has first-hand knowledge, the Board finds that acquired psychiatric disabilities are not the type of disability for which a lay person can provide an accurate diagnosis and/or etiology opinion.  The Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of PTSD.  

In the present case, the Veteran has been diagnosed with a variety of disabilities, and has argued with the clinicians as to his correct diagnoses, insisting that he does not have depression and that he has PTSD.  Even if the Veteran were able to diagnosis of PTSD, which the Board finds he is not, the Veteran does not have a confirmed stressor to support such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of psychiatric disorders.  The Board finds that such findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, the regulations specifically require medical evidence diagnosing PTSD.  38 C.F.R. § 3.304(f).

In sum, the evidence of record is against a finding that the Veteran has PTSD or any other acquired psychiatric disability causally related to, or aggravated by, active service.  The record is against a finding that he has a combat stressor, a stressor which caused intense fear, helplessness, or horror, or a personal assault stressor.  The evidence reflects that the Veteran served honorably for three years, and that more than a year after separation from service, during which time, he started a new job, moved, and got married, he had nervousness.  More than four decades after separation from service, he filed a claim for service connection for PTSD and presented with a diagnosis of an acquired psychiatric disability unrelated to service.
 
The Board appreciates the Veteran's honorable service.  Nonetheless, the evidence is against a finding that service connection for an acquired psychiatric disability is warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


